DETAILED ACTION
	The present application is a domestic application filed 29 December 2020, and claims foreign priority to CN201911391840.4, filed 30 December 2019. 
	Claims 1-10 are pending in the current application. Claims 9 and 10 are withdrawn as being drawn to a non-elected invention, see below. Claims 1-8 are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 27 April 2022 is acknowledged.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 April 2022.

It is noted Applicant did not elect a species of symptom as required in the Restriction Requirement mailed 04 March 2022. 
It is respectfully requested that Applicant include an election of species in the reply to this Office Action.



Claim Objections
Claims 1, 6 and 7 are objected to because of the following informalities:  The claims currently contain multiple capitalized letters. The recitation “Trezastilbenoside” should be amended to recite “trezastilbenoside”. Appropriate correction is required.
See MPEP 608.01 (m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation acceptable dosage forms, and the claim also recites “preferably, wherein the dosage forms include injections…or suspensions” which is the narrower statement of the range/limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN104758303A, original document and machine translation cited in PTO-892).
	Chen et al. teach a composition for treating lung injury, the composition comprising  3,5,3',4'-trihydroxy-stilbene-3'-β-D-glucoside (i.e. trezastilbenoside), (claim 1 and abstract). Chen et al. teach lung injury includes treating an upper respiratory tract infection, asthma, chronic bronchitis, emphysema, and chronic obstructive pulmonary disease (claim 1). Chen et al. disclose formulating the active agent as an oral agent or injection (p.2 of translation). Chen et al. disclose the compound can be obtained from Lhasa rhubarb rhizome (p.2). Chen et al. disclose the trezastilbenoside is an anti-inflammatory agent, anti-oxidant and has broad spectrum antibiotic activity (p.2). Chen et al. disclose an example of administering a composition comprising the trezastilbenoside to rats. 
	The recitation “preventing” in claim 1 is broadly and reasonably interpreted to include administering the composition to any patient population, including those that do not suffer from any symptoms of a respiratory disease. 
	Chen et al. disclose administering trezastilbenoside to a subject having a lung injury. The lung injuries include asthma, as well as diseases that are characterized by coughing and phlegm. 

Double Patenting
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/137,311 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The recitation “preventing” in claim 1 is broadly and reasonably interpreted to include administering the composition to any patient population, including those that do not suffer from any symptoms of a respiratory disease. 
Thus, the claims of the reference patent anticipate claims 1-8 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Additional Relevant Prior Art
	The following is additional prior art relevant to the present Application, but not currently relied upon:
Jun, H. et al., Phytomedicine, "Discovery and identification of quality markers of Chinese medicine based on pharmacokinetic analysis", 2018, vol. 44, pp. 182-186 (cited in PTO-892).
Malik, M. et al., International Journal of General Medicine and Pharmacy, “Rheum Emodi as valuable medicinal plant”, 2016, vol. 5, no. 4, pp. 35-44 (cited in PTO-892).

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759